In an action for damages arising from alleged negligence in the operation of a motor vehicle, findings of fact, conclusions of law and judgment rendered in favor of the plaintiff on account of personal injuries were affirmed. (127 Cal.App. 728
[16 P.2d 779].) By the same findings of fact it is recited that the plaintiff's automobile was damaged in the sum of $211.30 by the same negligent acts of the defendants, and, "that the plaintiff did not pay the cost of said repairs nor incur any liability by reason thereof". Compensation for such damage having been omitted from said judgment, the plaintiff appealed therefrom upon that ground. [1] Since the difference in value of the car before and following the occurrence was established by competent evidence, and was so found by the trial court, the rule requiring payment or the incurring of actual liability as in actions founded upon personal injuries does not apply, and the portion of the findings above quoted is surplusage. (Kincaid v. Dunn, 26 Cal.App. 686
[148 P. 235].) The evidence tending to show such damage was not controverted, and the omission thereof from the judgment was obviously error requiring a reversal in this respect.
The judgment is reversed and the case remanded for appropriate proceedings in conformity with the foregoing observations.
Works, P.J., and Stephens, J., pro tem., concurred. *Page 489